Bussell, 0. J.,
concurring specially. I think the trial judge was authorized by the pleadings to assume the school, as and where it was being conducted, to be a public school. The statement in the pleadings that it was a private school was a mere conclusion of the pleader, and the judge was amply authorized by the statements and admissions in the pleadings to find as a matter of law fhat the school was in fact a public school, and that the efforts to avoid the action sought by the petitioners by conducting a public school illegally had been aborted. A school whose very *754existence depended upon antecedent action by the school officers charged by law with the conduct of the schools of Johnson County and of the particular trustees of this school district, and which could not be taught except by' the use of a schoolhouse exclusively devoted by law (however illegally it may be otherwise used at times) to the purpose of education at the hands of the State, must of necessity be considered a public school, unless we violate without cause the presumption that public officers do their duties. It appears that the school was being conducted at the time that the matter was before the trial judge, and had been conducted since April. When April was reached, the public funds, as alleged, had been exhausted. The school proceeded just as before, except that the board had decided that those who did not pay a matriculation fee of $3 should be excluded. In my opinion, this is a clear violation of the law which prohibits the. charge or collection of such matriculation fees, and the trial judge did not err in ordering that in the school as thus created, and as and where taught, the children of the petitioners should be admitted without payment of this charge -designed to enforce the collection of sufficient money to pay the teachers and continue the term so as to make the school in question an accredited school by a method not authorized by. the laws of this State, Under the form of the judgment the defendants had the option to. suspend the school. But if by a mere contrivance which the trial judge, to my mind, detected and clearly analyzed, a school in effect a public school, conducted under the regulations and in the same building and by the same teachers as it was conducted until the alleged exhaustion of the public funds, and brought into existence by the unauthorized and illegal act of the school authorities, was to be continued, every child of school age, whether willing and able to pay the $3 matriculation fee or financially unable to obtain $3, alike had the right to share in the benefits of the facilities afforded.